DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (7,720,015).
-Regarding claim 1, Gupta et al  teaches a signal transceiver circuit (see figure 6, and col. 6, line 30 to col. 7, line 22) for transmitting an output signal (outputted from (310)) and receiving an input signal (Analog Echo and Received Signal), comprising: 
a delay circuit (680), configured to delay a first clock (CLK0) to generate a second clock (CLK2); 
a first digital-to-analog converter (DAC) (310), configured to convert a first digital signal (x(n)) into the output signal (outputted from (310)) according to the first clock; 
a second DAC (340, 620), coupled to the delay circuit and configured to convert the first digital signal into an echo cancellation signal (outputted from (620)) according to the second clock; 
an analog front-end circuit (670), configured to receive the input signal (Analog Echo and Received Signal) and the echo cancellation signal (outputted from (620)), and generate an analog signal (outputted from (670); and 
an analog-to-digital converter (ADC) (330), coupled to the analog front-end circuit and configured to convert the analog signal into a second digital signal (outputted from (330)).
-Regarding claim 2, Gupta et al  teaches that the delay circuit is a phase interpolator (referred to “EC DAC clock signal phase delay”, col. 7, line 18).
-Regarding claim 6, Gupta et al  teaches a method, performed by a signal transceiver circuit (see figure 6, and col. 6, line 30 to col. 7, line 22), of operating a signal transmitting circuit  (comprising (310)) that transmits an output signal (outputted from (310)) and comprises a delay circuit (680), a first digital-to-analog converter (DAC) (310), and a second DAC (340, 620), the method (see figure 6) comprising: 
procedure of providing a first clock (CLK0)  to the delay circuit and the first DAC (see col. 3, lines 38-39 and col. 6, lines 37-40); 
procedure (310) of converting, by the first DAC, a digital signal (x(n)) into the output signal according to the first clock; 
procedure (680) of delaying, by the delay circuit, the first clock to generate a second clock (CLK2); 
procedure (680) of  providing the second clock to the second DAC; and 
procedure (340, 620) of converting, by the second DAC, the digital signal into an echo cancellation signal (outputted from (620)) according to the second clock.
-Claim 7 is rejected with similar reasons for claim 2.
Allowable Subject Matter
Claims 3-5 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632